PER CURIAM.
- W.S. (the father), F.H., (a relative), and Alan Mishael, P.A. (“the adoption entity”) appeal an order that: denied the adoption *909entity’s motion to intervene and transfer custody of De.S. (a minor child) to F.H.; and allowed Mr. and Mrs. M. (prospective adoptive parents) to proceed with the adoption of Do.S. (a minor child).
Upon review, we affirm the trial court’s thorough and detailed order, as there was competent substantial evidence in the record to support the court’s factual determinations and its application of section 63.082(6)(a)-(e), Florida' Statutes (2015). We also find no abuse of discretion in the trial court’s decision to allow the adoption of Do.S. to proceed. See G.S. v. T.B., 985 So.2d 978 (Fla.2008).
Affirmed.